Exhibit 10.3

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

Snap Pricing Addendum No. 9 for Google Cloud Platform

 

This Addendum No. 9 (the “Addendum”) amends the Google Cloud Platform License
Agreement or the Google Cloud Master Agreement previously entered into between
Google (“Google”) and the customer in the signature block below (the “Customer”)
(as applicable, the “Agreement”). Capitalized terms used but not defined in this
Addendum have the meaning given to them in the Agreement. This Addendum will be
effective from the date countersigned by the last party (the “Addendum Effective
Date”).

 

 

1.

Additional Definitions.

 

 

A.

“BQ Discount Period” means the period starting [*] the Addendum Effective Date
and continuing until the duration of the Term.

 

 

 

B.

“Stackdriver Discount Period” means the period starting on the Addendum
Effective Date and continuing until the end of the Discount Periods set forth in
Exhibit A – Pricing Exhibit of the Agreement.

 

 

 

2.

Discount. The discounts listed in this Section 2 will replace any prior
negotiated pricing or discounts for the respective SKUs described below.

 

 

A.

BigQuery Discount. During the BQ Discount Period, Customer will get BQ
compressed storage SKU for [*] per month per GB. The customer commits to keeping
its BQ compressed storage usage at a minimum of [*] (uncompressed storage) for
the duration of the contract.

 

 

B.

Stackdriver Discount

 

 

i.

Fixed Price Discount.  During the Stackdriver Discount Period, Customer will pay
the fixed price specified below for the following Stackdriver Logging and
Monitoring SKU’s:

 

Stackdriver Service

SKU

Fixed Discounted Price

Log Volume

143F-A180-E0BE

$[*] per gibibyte

Metric Volume

A924-09D0-8854

$[*] up to [*] mebibyte

 

$[*] per mebibyte for [*] to [*] mebibyte

 

$[*] per mebibyte for [*] to [*] mebibyte

 

$[*] per mebibyte for [*] mebibyte and above

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

 

ii.

Post Stackdriver Discount Period.  Unless the parties mutually agree otherwise,
if Customer continues to use the Stackdriver Service after the Stackdriver
Discount Period, Customer will automatically move to an on-demand pricing model
based on the Fees listed at the Fees URL:  “https://cloud.google.com/skus”

 

 

3.

Miscellaneous. All other terms and conditions of the Agreement remain unchanged
and in full force and effect. If the Agreement and the Addendum conflict, the
Addendum will govern. This Addendum is subject to the “Governing Law” section in
the Agreement.

 

 

Signed by the parties’ authorized representatives.

 

GOOGLECUSTOMER: Snap Inc.

 

By: /s/ Philipp SchindlerBy: /s/ Karl D’Adamo

 

Name: Philipp SchindlerName: Karl D’Adamo

 

Title: Authorized SignatoryTitle: Director of Engineering

 

Date: 2019.09.24Date: Sep 17, 2019

 

 

 

 